          Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 1 of 27




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


STATES OF NEW YORK,
CONNECTICUT, NEW JERSEY,
RHODE ISLAND and WASHINGTON,
and COMMONWEALTHS OF
MASSACHUSETTS and VIRGINIA,

   Plaintiffs,                              No. 18-cv-6471 (ER)

   v.

UNITED STATES DEPARTMENT OF
JUSTICE; and WILLIAM P. BARR, in
his official capacity as Attorney General
of the United States of America,

   Defendants.



CITY OF NEW YORK,

   Plaintiff,

   v.

WILLIAM P. BARR, in his official            No. 18-cv-6474 (ER)
capacity as Attorney General of the
United States of America, and the
UNITED STATES DEPARTMENT OF
JUSTICE,

   Defendants.


                    STATE AND CITY PLAINTIFFS’ LOCAL RULE 56.1
                    STATEMENT OF UNDISPUTED MATERIAL FACTS
          Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 2 of 27




         Pursuant to Local Rule 56.1 of the U.S. District Courts for the Southern and Eastern

Districts of New York, the Plaintiff States of New York, Connecticut, New Jersey, Rhode

Island and Washington, and the Plaintiff Commonwealths of Massachusetts and Virginia

(“State Plaintiffs”) and Plaintiff the City of New York (“City Plaintiff”) submit the following

statement of undisputed material facts.

    I.   PARTIES AND CLAIMS FOR RELIEF

         204.    Plaintiff the State of New York, represented by and through its Attorney

General, Letitia James, is a sovereign State in the United States of America. The Attorney

General is New York State’s chief law enforcement officer, and is authorized to pursue this

action pursuant to N.Y. Executive Law § 63. The New York State Division of Criminal Justice

Services (“NYS DCJS”) is the state agency responsible for applying for, obtaining, and

disbursing funds to the State of New York and its subgrantees under the Byrne JAG program.1

(Green Decl. ¶ 4, Feb. 28, 2019.)

         205.    Plaintiff the State of Connecticut, represented by and through its Attorney

General, William Tong, is a sovereign State in the United States of America. The Connecticut

Office of Policy Management (“CT OPM”) serves as the liaison between Connecticut and the

federal government on issues relating to criminal justice. (Pelka Decl. ¶ 2.)

         206.    Plaintiff the Commonwealth of Massachusetts is a sovereign State in the United

States of America. Massachusetts is represented by Attorney General Maura Healey, who is the

chief law enforcement officer of Massachusetts. The Massachusetts Executive Office of Public

Safety and Security (“EOPSS”) is the state agency responsible for applying for, obtaining, and

1
  The last numbered paragraph in the State and City Plaintiffs' Local Rule 56.1 Statement of Undisputed Material
Facts regarding the FY 2017 Byrne JAG program was ¶ 203. (ECF No. 57-1.) As the State and City Plaintiffs' Local
Rule 56.1 Statement of Undisputed Material Facts regarding the FY 2018 Byrne JAG program builds on this
information, the State and City Plaintiffs begin the numbering of their Local Rule 56.1 Statement of Undisputed
Material Facts regarding the FY 2018 Byrne JAG program with ¶ 204.

                                                       2
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 3 of 27




disbursing funds to subgrantees under the Byrne JAG program. (Turco Decl. ¶ 1.)

       207.    Plaintiff the State of New Jersey, represented by and through its Attorney

General, Gurbir S. Grewal, is a sovereign State in the United States of America. As the State’s

Attorney General, Grewal is the head of the New Jersey Department of Law and Public Safety,

N.J. Stat. Ann. § 52:17B-2. The mission of the Department of Law and Public Safety (“NJ

LPS”) is to protect the safety, security, and quality of life of the people of New Jersey through

an integrated and coordinated structure of law enforcement and regulatory agencies. The

Department of Law and Public Safety is also the agency responsible for applying for, obtaining,

and disbursing funds to subgrantees under Byrne JAG. (Fradel Decl. ¶¶ 2-5, Feb. 7, 2019.)

       208.    Plaintiff the State of Rhode Island, represented by and through its Attorney

General, Peter Neronha, is a sovereign State in the United States of America. Rhode Island’s

Public Safety Grant Administration Office is responsible for overseeing the planning, policy

implementation, and direction of grants that support public safety programs throughout the

State. (Hogan Decl. ¶ 2, Feb. 18, 2019.)

       209.    Plaintiff the Commonwealth of Virginia, represented by and through its Attorney

General, Mark Herring, is a sovereign State in the United States of America. Virginia’s

Department of Criminal Justice Services (“VA DCJS”) is the Commonwealth’s entity

responsible for applying for, receiving, and disbursing funds from the Byrne JAG program.

(Dion Decl. ¶ 3, Jan. 31, 2019.)

       210.    Plaintiff the State of Washington, represented by and through its Attorney

General, Robert W. Ferguson, is a sovereign State in the United States of America. The

Washington State Attorney General is the chief legal advisor to the State. The Attorney

General’s powers and duties include acting in federal court on matters of public concern. The



                                                3
          Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 4 of 27




Washington State Department of Commerce (“WA DC”) is responsible for applying for,

receiving, and disbursing Washington’s Byrne JAG allocation. (Klontz Decl. ¶ 2-4, Jan. 31,

2019.)

         211.   Plaintiff the City of New York, represented by and through its Corporation

Counsel, Zachary W. Carter, is a municipal corporation organized pursuant to the laws of the

State of New York. The City is a political subdivision of the State and derives its powers

through the New York State Constitution, New York State laws, and the New York City

Charter. (Cho Decl. ¶¶ 2-4.) The New York City Mayor’s Office of Criminal Justice (“MOCJ”)

is responsible for managing and overseeing the City’s participation in 26 state and federal grant

programs, including the JAG program. MOCJ is the City entity that applies for and receives the

Byrne JAG program’s formula grant funds allocated to New York City. (Soler Decl. ¶ 3, Feb.

26, 2019.)

         212.   Defendant United States Department of Justice (“DOJ”) is an agency of the

United States government and is responsible for implementing the Byrne JAG program.

         213.   Defendant William P. Barr is the Attorney General of the United States and is

the federal official in charge of the U.S. Department of Justice. The Attorney General is sued in

his official capacity.

         214.   Plaintiffs claim that Defendants Barr and DOJ violated the United States

Constitution, the Administrative Procedure Act, and other federal statutes. (No. 1:18-cv-6471,

ECF No. 32 (State Pls.’ Am. Compl.); No. 1:18-cv-06474, ECF No. 43 (City Pls.’ Am.

Compl.).)

 II.     THE BYRNE JAG PROGRAM AND DEFENDANTS’ FISCAL YEAR (“FY”) 2018
         IMMIGRATION-RELATED BYRNE JAG CONDITIONS

         215.   On July 20, 2018, DOJ released the FY 2018 Byrne JAG State and Local award


                                                4
            Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 5 of 27




solicitations (respectively, the “FY 2018 State Solicitation” and the “FY 2018 Local

Solicitation,” together, the “FY 2018 Solicitations”). In it, DOJ carries forward the “Notice,”

“Access,” and 8 U.S.C. § 1373 conditions imposed in connection with FY 2017 funding that

have been enjoined by this Court2 and others. While certain new statutory justifications were

added to the Notice, Access, and Section 1373 conditions imposed in FY 2017 (the “Original

Conditions”) in their FY 2018 iteration, the practical effect of the original three conditions

remains the same.

          216.    Defendants also added three new immigration-related items for Fiscal Year

2018, which include the “Communication Prohibition,” “Policy Collection and Reporting

Condition,” and “Certification of Compliance with Additional Statutes” (collectively the

“Additional Conditions”) described in detail below.

          217.    Though DOJ required the Original and Additional Conditions for FY 2018

Byrne JAG funds to be certified at the time of the application in order to consider a Byrne JAG

funding application complete, OJP indicated that it would not deny an application for FY 2018

for failure to submit these certifications by the application deadline; instead, a state or locality

will not be able to access the awards until it submits these certifications and assurances. (See

AR01224-AR01280 (FY 2018 State Solicitation at 1, 27-28); see also AR01167-AR01223 (FY

2018 Local Solicitation at 1, 27-28).)

          218.    Plaintiffs applied for FY 2018 Byrne JAG funding by the August 22, 2018

deadline specified. (See Pelka Decl. ¶ 4 (CT); Turco Decl. ¶ 10 (MA); Fradel Decl. ¶ 10, Feb. 7,

2019 (NJ); Green Decl. ¶ 10, Feb. 28, 2019 (NY); Hogan Decl. ¶ 4, Feb. 18, 2019 (RI); Dion

Decl. ¶ 4, Jan. 31, 2019 (VA); Klontz Decl. ¶ 4, Jan. 31, 2019 (WA); Soler Decl. ¶ 8, Feb. 26,


2
    ECF Nos. 114 and 122.


                                                  5
           Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 6 of 27




2019 (NYC).)

         219.     On October 1, 2018, State Plaintiffs received notice that they were eligible to

receive their FY 2018 Byrne JAG allocations so long as they accept a number of special

conditions, including the conditions challenged in this action. (See, e.g., FY 2018 New York

State Award Letter.3)

         220.     State Plaintiffs were given 45 days—until November 15, 2018—to accept the

awards and agree to the new conditions. (Id.)

         221.     On October 22, 2018, as part of this litigation, Defendants agreed not to re-

allocate or revert State Plaintiffs’ FY 2018 funds for a 60-day period, which will automatically

renew every 30 days thereafter, unless Defendants notify State Plaintiffs that it does not intend

to renew the agreement. (Stip., ECF No. 105.)

         222.     New York City filed its FY 2018 Byrne JAG application on August 22, 2018,

but DOJ has yet to issue a determination on the City’s application for FY 2018 JAG funding.

(Soler Decl. ¶¶ 8-9, Feb. 26, 2019.)4 On January 28, 2019, Defendants agreed not to re-allocate

or revert City Plaintiffs’ FY 2018 funds for a 60-day period, which will automatically renew

every 30 days thereafter, unless Defendants notify the City Plaintiffs that it does not intend to

renew the agreement. (Stip. Jan. 28, 2019, ECF No. 96, No. 1:18-cv-06474.)

            A. The Notice Condition

         223.     The Notice Condition as originally put forward in FY 2017 Special Conditions ¶¶

55(1)(b) and 56(1)(b) required Plaintiffs to have a statute, rule, regulation, policy, or practice

3
  Hereinafter, unless otherwise noted, when referring to a particular FY 2018 special condition, Plaintiffs cite to
those found in New York State’s FY 2018 Byrne JAG award letter.
4
  Although the City has not yet received an award letter for FY 2018, the City expects that its FY 2018 award would
be subject to the new conditions, as stated in the FY 2018 Local Solicitation and FY 2018 Local Solicitation
Appendix C (“Certification of Compliance with Additional Statutes”). AR01167-AR01223; AR01634. Based on
these documents, the City anticipates any award letter it receives will mirror the award letter received by the States
and will include all of the 2018 Conditions described herein.

                                                          6
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 7 of 27




designed to ensure that local, state, or state-contracted correctional facilities will honor any

formal written request from the Department of Homeland Security to a correctional facility

seeking advance notice of a particular alien’s scheduled release date and time as soon as

practicable. (See supra at ¶ 39.) FY 2018 Special Condition ¶ 46 requires the same, and

mandates that in order to receive Byrne-JAG funds, a State or local government (or government

contracted) correctional facility must provide advance notice to the Department of Homeland

Security (“DHS”) of the scheduled release date and time for a particular alien as early as

practicable once it receives formal written request seeking such advance notice pursuant to the

Immigration Naturalization Act (“INA”) from DHS. (Compare FY 2018 Special Condition ¶

46, with ECF No. 32-1 (FY 2017 Special Condition ¶¶ 55(1)(b); 56(1)(b)).)

       224.    FY 2018 Special Condition ¶ 46 also references 8 U.S.C. § 1231, 8 U.S.C. §

1226, and 8 U.S.C. § 1366, drawing attention to the following language from each statute:

      8 U.S.C. § 1231 (for an alien incarcerated by a State or local government, a 90-day
       “removal period” during which the federal government “shall” detain and then “shall”
       remove an alien from the U.S. “begins” no later than “the date the alien is released from
       ... confinement”; also, the federal government is expressly authorized to make payments
       to a “State or a political subdivision of the State . . . with respect to the incarceration of
       [an] undocumented criminal alien");

      8 U.S.C. § 1226 (the federal government “shall take into custody” certain criminal aliens
       “when the alien is released”); and

      8 U.S.C. § 1366 (requiring an annual DOJ report to Congress on “the number of illegal
       alien [felons] in Federal and State prisons” and programs underway “to ensure the prompt
       removal” from the U.S. of removable “criminal aliens”).

       (FY 2018 Special Condition ¶ 46.)

          B. The Access Conditions

       225.    The Access Condition as stated in FY 2017 Special Conditions ¶¶ 55(1)(a) and

56(1)(a) requires Plaintiffs to have a statute, rule, regulation, policy, or practice designed to


                                                 7
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 8 of 27




ensure that, upon request, federal agents may access a local, state or state-contracted correctional

facility to question suspected aliens about their right to be or remain in the United States. (See

supra at ¶ 38.)

       226.       FY 2018 Special Condition ¶ 45 is identical to the FY 2017 Access Condition in

that both the FY 2017 and 2018 conditions require grantees to ensure that the Department of

Homeland Security is given permission to enter State and local correctional facilities to

question individuals in custody regarding their immigration status. (Compare ECF No. 32-1

(FY 2017 Special Conditions ¶¶ 55(1)(a) and 56(1)(a)), with FY 2018 Special Condition ¶ 45.)

       227.       FY 2018 Special Condition ¶ 45 also refers to 8 U.S.C. 1357(a), describing that:

               “under which certain federal officers and employees “have power without
              warrant . . . to interrogate any alien or person believed to be an alien as to his
              right to be or to remain in the United States,” and 8 C.F.R. 287.5(a), under which
              that power may be exercised “anywhere in or outside the United States” -- within
              the funded program or activity, no State or local government entity, -agency, or -
              official may interfere with the exercise of that power to interrogate “without
              warrant” (by agents of the United States acting under color of federal law) by
              impeding access to any State or local government (or government-contracted)
              correctional facility by such agents for the purpose “interrogat[ing] any alien or
              person believed to be an alien as to his [or her] right to be or to remain in the
              United States.’”

              (FY 2018 Special Condition ¶ 45.)

          C. The Section 1373 Related Conditions

       228.       The “Section 1373 conditions” require Plaintiffs to accept various terms related

to 8 U.S.C. § 1373, prohibiting States and localities from restricting “(1) any government entity

or -official from sending or receiving information regarding citizenship or immigration status as

described in 8 U.S.C. 1373(a); or (2) a government entity or -agency from sending, requesting or

receiving, maintaining, or exchanging information regarding immigration status as described in 8

U.S.C. 1373(b).” (See supra at ¶ 32 (citing FY 2017 New York Award Letter).)



                                                   8
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 9 of 27




       229.     FY 2018 Special Condition ¶ 42 only alters the original phrasing of the Section

1373 conditions included in the FY 2017 Byrne JAG program to include 8 U.S.C. § 1644 as an

additional statute in support of the second prohibited restriction of immigration status

disclosure. Specifically, FY 2018 Special Condition ¶ 42 states that “no State or local

government entity, - agency, or -official may prohibit or in any way restrict-- (1) any

government entity or -official from sending or receiving information regarding citizenship or

immigration status as described in 8 U.S.C. § 1373(a); or (2) a government entity or -agency

from sending, requesting or receiving, maintaining, or exchanging information regarding

immigration status with any other Federal, State, or local government entity as described in

either 8 U.S.C. §§ 1373(b) or 1644.” (FY 2018 Special Condition ¶ 42.)

                i.      8 U.S.C. § 1373 and 8 U.S.C. § 1644

       230.     There is no material difference between Sections 1373 and 1644.

       231.     Section 1373 provides, in relevant part:

              “(a) In general
              Notwithstanding any other provision of Federal, State, or local law, a Federal, State,
              or local government entity or official may not prohibit, or in any way restrict, any
              government entity or official from sending to, or receiving from, the Immigration
              and Naturalization Service information regarding the citizenship or immigration
              status, lawful or unlawful, of any individual.

              (b) Additional authority of government entities
              Notwithstanding any other provision of Federal, State, or local law, no person or
              agency may prohibit, or in any way restrict, a Federal, State, or local government
              entity from doing any of the following with respect to information regarding the
              immigration status, lawful or unlawful, of any individual:

                        (1) Sending such information to, or requesting or receiving such
                        information from, the Immigration and Naturalization Service.
                        (2) Maintaining such information.
                        (3) Exchanging such information with any other Federal, State, or local
                        government entity.

              (c) Obligation to respond to inquiries


                                                  9
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 10 of 27




               The Immigration and Naturalization Service shall respond to an inquiry by a Federal,
               State, or local government agency, seeking to verify or ascertain the citizenship or
               immigration status of any individual within the jurisdiction of the agency for any
               purpose authorized by law, by providing the requested verification or status
               information.

               (8 U.S.C. § 1373.)

         232. Section 1644 provides:

               “Notwithstanding any other provision of Federal, State, or local law, no State
               or local government entity may be prohibited, or in any way restricted, from
               sending to or receiving from the Immigration and Naturalization Service
               information regarding the immigration status, lawful or unlawful, of an alien
               in the United States.”

               (8 U.S.C. § 1644.)

        233.     Section 1373 precludes government entities from prohibiting or restricting

information sharing by government entities or officials. Section 1644 similarly precludes any

proscription on state or local government entities sharing information with the federal

government. Furthermore, the legislative history indicates that Section 1644 was specifically

“designed to prevent any State or local law, ordinance, executive order, [or] policy . . . that

prohibits or in any way restricts any communication between State and local officials” and

federal immigration authorities, in the same way that Section 1373 prohibits such State and

local policymaking.5 (H.R. Rep. No. 104-725, at 383 (1996) (Conf. Rep.).)

            D. The Communication Prohibition

        234.     FY 2018 Special Condition ¶ 44 states that “[n]o public disclosure may be made

of any federal law enforcement information in a direct or indirect attempt to conceal, harbor, or

5
 The two statutes were enacted just weeks apart; Section 1644 was passed as part of the Personal Responsibility and
Work Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193, 110 Stat. 2105, which was enacted on August
22, 1996, and Section 1373 was passed as part of the Illegal Immigration Reform and Immigrant Responsibility Act
of 1996, Pub. L. No. 104-208, Div. C, Title VI, § 642, 110 Stat. 3009-546, which itself was merely a component of
an omnibus appropriations bill enacted on September 30, 1996.



                                                        10
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 11 of 27




shield from detection any fugitive from justice under 18 U.S.C. ch. 49, or any alien who has

come to, entered, or remains in the United States in violation of 8 U.S.C. ch. 12 -- without

regard to whether such disclosure would constitute (or could form a predicate for) a violation of

18 U.S.C. §§ 1071 or 1072 or of 8 U.S.C. § 1324(a)” (“Communication Prohibition”).” (FY

2018 Special Condition ¶ 44.)

       235.    For purposes of the Communication Prohibition, “public disclosure” means any

disclosure, except a disclosure within the entity receiving the grant or to a subrecipient. (FY

2018 Special Condition ¶ 44.)

       236.    In contrast, the FY 2018 Solicitations more narrowly addressed a general

prohibition on State grantees violating 8 U.S.C. § 1324(a), indicating that the receipt of grant

funding would “forbid[] any ‘person,’ in ‘knowing or in reckless disregard of the fact that an

alien has come to, entered, or remains in the United States in violation of law,’ to ‘conceal,

harbor, or shield from detection, or attempt to conceal, harbor, or shield from detection, such

alien in any place, including any building or any means of transportation’ or to ‘engage in any

conspiracy to commit any of the preceding acts. . .’or aid or abet the commission of any of the

preceding acts.’” (See AR01224-AR01280 (FY 2018 State Solicitation at 37); see also

AR01167-AR01223 (FY 2018 Local Solicitation at 36).)

          E. Policy Collection and Reporting Condition

       237.    FY 2018 Special Condition ¶ 47 requires that Plaintiffs collect from subgrantees

(including local governments and public institutions of higher education) their policies or

practices regarding communications with the Department of Homeland Security (“DHS”) and

Immigration and Customs Enforcement (“ICE”), maintain those policies, and make them

available to federal authorities upon request. (See FY 2018 Special Condition ¶ 47 (“Policy



                                                11
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 12 of 27




Collection and Reporting Condition”).)

        238.     The required information, spelled out in Appendix E of the FY 2018

Solicitations, requires grantees to ask subgrantees:

                 (1) Does your jurisdiction have any laws, policies, or practices related to
                     whether, when, or how employees may communicate with DHS or ICE?
                 (2) Is your jurisdiction subject to any laws from a superior political entity (e.g.,
                     a state law that binds a city) that meet the description in question 1?
                 (3) If yes to either:
                              Please provide a copy of each law or policy;
                              Please describe each practice; and
                              Please explain how the law, policy, or practice complies with
                                 section 1373.

                 (See AR01275; see also AR01218 (FY 2018 Solicitations Appendix E).)

            F. Certification of Compliance with 8 U.S.C. § 1373/1644 and Additional
               Statutes

        239.     Across both FY 2017 and FY 2018, Defendants require Plaintiffs to monitor

subgrantee compliance6 as well as provide three certifications from all recipients. The first, which

must be executed by a jurisdiction’s Chief Executive—e.g., the State’s Governor or the City’s

Mayor—attests to the State’s or City’s compliance with Section 1373 and the other grant

conditions. (Compare AR01031 (FY 2017 State Solicitation Appendix I, ¶ 7) with AR01264 (FY

2018 State Solicitation Appendix A, ¶ 7).)7 The second, which must be executed by the

State’s or City’s Chief Legal Officer, certifies that the jurisdiction complies with Section

1373 and that the Legal Officer understands that subgrantees must also comply with Section

1373. (Compare AR01033 (FY 2017 State Solicitation Appendix II) with AR01266 (FY 2018




6
 Compare FY 2017 Special Condition ¶¶ 53(3), 55(2), 56(2) with FY 2018 Special Conditions ¶¶ 42(3), 44(2), 45(2),
46 (2).
7
   The FY 2017 and FY 2018 Local Solicitations for Byrne JAG substantively mirror their counterpart State
Solicitations regarding the certifications described above. See ECF No. 58-39 (FY 2017 Local Solicitation Appendix
I, ¶ 7); AR01207 (FY 2018 Local Solicitation Appendix A, ¶ 7).

                                                       12
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 13 of 27




State Solicitation Appendix B).)8 The third certification requires the State or City employee

who signs the grant award to certify the jurisdiction’s compliance with all other grant

conditions. Each certification, as it appears in the Administrative Record, carries the risk

of personal criminal prosecution, civil penalties, and administrative remedies. (See supra at ¶¶

33-34.) Plaintiffs, in turn, must also collect 1373 subgrantee compliance certifications prior to

the disbursement of received funds to subgrantees and notify DOJ in writing if they become

aware of “credible evidence” that any subgrantee has violated Section 1373. (ECF No. 32-1

(FY 2017 New York Award Letter ¶¶ 52-54).) FY 2018, in turn, applies these compliance,

certification, collection, and notification conditions to 8 U.S.C. § 1373 and 8 U.S.C. § 1644 as

well. (FY 2018 Special Conditions ¶¶ 41-43.)

        240.    In FY 2018, Defendants included an expansive, second “Certification of

Compliance” by an applicant’s Chief Legal Officer with a series of statutes other than the 8

U.S.C. §§ 1373/1644 referenced above9—a certification which the applicant’s Chief Executive

must also “adopt . . . as my own on behalf of” the applicant. (Compare AR1268 (FY 2018 State

Solicitation Appendix C (Certification of Compliance with Additional Statutes)) with AR01264

(FY 2018 State Solicitation Appendix A, ¶ 8 (Chief Executive Certification)).)

        241.    The new, expansive certification conditions require an acknowledgement that

Defendants will require grantees and subgrantees “not to violate, or aid or abet any violation of,

8 U.S.C. § 1324(a), and not to impede the exercise by federal officers of authority under 8

U.S.C. § 1357(a) or relating to 8 U.S.C. § 1366(1) & (3) or 8 U.S.C. § 1266(a) & (c).”

(AR01268 (FY 2018 State Solicitation Appendix C, ¶ 3 (Certification of Compliance with

8
  See ECF No. 58-39 (FY 2017 Local Solicitation Appendix II); AR01209 (FY 2018 Local Solicitation Appendix
B).
9
  Compare FY 2018 Solicitation Appendix C (“Certification of Compliance with Additional Statutes”) with FY 18
Solicitation Appendix B (Chief Legal Officer Certification) and FY 2018 Solicitation Appendix A, ¶ 8 (Chief
Executive Certification).

                                                     13
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 14 of 27




Additional Statutes)).)

       242.    The certification conditions also require the Chief Legal Officer to certify that he

or she has “carefully reviewed” the additional statutes and has conducted or caused to be

conducted “a diligent inquiry and review” concerning “any laws, rules, policies, or practices

potentially applicable” to a grantee or subgrantee “that implicate any of the requirements

relating to” these statutes. (See AR01268 (FY 2018 State Solicitation Appendix C).)

       243.    The Chief Legal Officer must also certify that neither the applicant nor any of its

agencies or officials “has in effect, purports to have in effect, or is subject to or bound by, any

law, rule, policy or practice” that would “(1) violate, or aid or abet any violation of, 8 U.S.C. §

1324(A); (2) impede the exercise by federal officers of authority under 8 U.S.C. § 1357(a); (3)

impede the exercise by federal officers of authority relating to 8 U.S.C. § 1366(1) & (3); or (4)

impede the exercise by federal officers of authority relating to 8 U.S.C. § 1226(a) & (c).” (Id.)

       244.    Finally, the employee who signs the grant award also must certify the applicant’s

compliance with all award conditions, including all statutes referenced in the Chief Legal

Officer’s certification. (See AR01259 (FY 2018 State Solicitation at 36); see also AR01201

(FY 2018 Local Solicitation at 35).) As in FY 2017, the FY 2018 certifications carry the risk of

personal criminal prosecution, civil penalties, and administrative remedies.

          G. State Plaintiffs’ Byrne JAG Awards

       245.    On October 1, 2018, DOJ sent State Plaintiffs’ award letters announcing awards

totaling over $25 million in FY 2018 Byrne JAG funding, allocated as follows:

              $8,818,775 for the State of New York (Green Decl. ¶ 16, Feb. 28, 2019);

              $1,639,401 for the State of Connecticut (Pelka Decl. ¶ 4);

              $4,007,716 for the State of New Jersey (Fradel Decl. ¶ 10, Feb. 7, 2019);



                                                 14
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 15 of 27




               $779,980 for the State of Rhode Island (Hogan Decl. ¶ 4, Feb. 18, 2019);

               $3,334,947 for the State of Washington (Klontz Decl. ¶ 4, Jan. 31, 2019);

               $3,445,701 for the Commonwealth of Massachusetts (Turco Decl. ¶ 11); and

               $3,376,759 for the Commonwealth of Virginia (Dion Decl. ¶ 4, Jan. 31, 2019.)

       246.     On October 22, 2018, as part of this litigation, Defendants agreed not to re-

allocate or revert State Plaintiffs’ FY 2018 funds for a 60-day period, which will automatically

renew every 30 days thereafter, unless Defendants notify State Plaintiffs that it does not intend

to renew the agreement.

          H. City Plaintiff’s Byrne JAG Applications

       247.     New York City filed a timely application for FY 2018 Byrne JAG grant on

August 22, 2018. (Soler Decl. ¶ 8, Feb. 26, 2019.)

       248.     On January 28, 2019, Defendants agreed not to re-allocate or revert City

Plaintiffs’ FY 2018 funds for a 60-day period, which will automatically renew every 30 days

thereafter, unless Defendants notify the City Plaintiffs that it does not intend to renew the

agreement. (Stip. Jan. 28, 2019, ECF No. 96, No. 1:18-cv-06474.)

       249.     As of today, DOJ has yet to issue a determination on the City’s application for

FY 2018 JAG funding. (Soler Decl. ¶ 8, Feb. 26, 2019.)

          I. The Administrative Record

       250.     The Administrative Record for the FY 2018 Byrne JAG program’s immigration-

related conditions (“Administrative Record”) was produced by DOJ and is applicable to City

and State Plaintiffs’ claims regarding the FY 2018 Byrne JAG program. (See AR00001-

AR01867.)

       251.     The FY 2018 Administrative Record reproduces the FY 2017 Administrative



                                                15
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 16 of 27




Record (see AR00001-AR01037) and includes additional documents, which consist largely of

certifications, solicitations, and award letters for various DOJ grant programs, including the

Byrne JAG program. (See AR01038-AR01867.)

       252.    The Administrative Record produced for the FY 2018 Byrne JAG program, like

the record produced for the FY 2017 Byrne JAG program, does not contain any study, report, or

analysis to support DOJ’s assertion of a link between so-called sanctuary jurisdiction policies

and increased rates of crime. (See AR00001-AR-01867.)

       253.    The Administrative Record does not provide any legal or other analysis

concerning the imposition of the additional conditions or any analysis of the negative effects

that those conditions could cause, including negative effects on the Plaintiffs and their

governmental operations. (See AR00001-AR-01867.)

III.   THE PLAINTIFFS’ USE OF BYRNE JAG FUNDING

          A. State Plaintiffs’ Use of Byrne JAG Funding

       254.    State Plaintiffs have been awarded Byrne JAG funding every year since the

program was created.

       255.    State Plaintiffs and their subgrantees have used funds from Byrne JAG and its

predecessor grant programs to support a broad array of critical law enforcement, criminal

justice, drug treatment, and other programs tailored to serve local needs.

       256.    State Plaintiffs apply Byrne JAG funds to a concentrated number of initiatives,

some of which do not have another primary funding stream, in an effort to maximize the impact

of those funds. (See, e.g., Turco Decl. ¶ 13; Green Decl. ¶ 13, Feb. 28, 2019.)

       257.    If FY 2018 Byrne JAG funds are not made available to the State Plaintiffs, many

programs will go without funding or with reduced funding as there are no alternative State



                                                16
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 17 of 27




funds currently budgeted for these programs (See, e.g., Dion Decl. ¶ 8, Jan. 31, 2019; Klontz

Decl. ¶¶ 9-10, Jan. 31, 2019.)

               i. New York

        258.     On August 22, 2018, New York’s relevant state agency, the Division of

Criminal Justice Services (DCJS), timely submitted New York’s application for FY 2018 Byrne

JAG funds. (Green Decl. ¶ 10, Feb. 28, 2019.) New York requested $8,818,775 in Byrne JAG

funds for 2018. (Id.)

        259.    New York plans to use its FY 2018 Byrne JAG allocation to support several

criminal justice programs and activities, including improving the quality and accuracy of

criminal justice records, improving the capabilities on forensic laboratories and DNA

identification, and supporting community-based opioid abuse and prevention strategies, among

other priorities. (Id. at ¶ 11.)

        260.    In particular, New York plans to use its FY 2018 Byrne JAG award to support

the following criminal justice priorities:

                     a. to provide support for roughly one-half of the cost of approximately 30

                         crime analyst positions at the State’s Crime Analysis Centers;

                     b. to provide support for staff positons at programs administered to increase

                         the investigation and prosecution of incidents of non-fatal shootings;

                     c. to provide support for the creation of DCJS’ Research Consortium,

                         designed to sponsor targeted research and evaluation projects in criminal

                         justice by college/university researchers;

                     d. to offer funding to improve prosecution and indigent defense services;

                     e. to provide grants to local law enforcement agencies to support 50% of



                                                  17
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 18 of 27




                        the cost of the purchase and installation of Livescan fingerprint

                        equipment;

                     f. to support efforts to help local law enforcement satisfy requirements to

                        video record custodial interrogations; and

                     g. to provide funding for over thirty staff positions at the State’s Office of

                        Information Technology Services dedicated to supporting critical

                        infrastructure programs such as the State’s fingerprint identification

                        system, criminal history database, sex offender registry, and other

                        criminal justice databases and systems. (Id. at ¶ 13.)

       261.    New York further plans to allocate at least $5 million of its FY 2018 Byrne JAG

award to units of local government pursuant to the Byrne JAG program’s pass-through

requirements. (Id. at ¶ 14.) New York has already identified over 35 subgrantees to which it

plans to provide FY 2018 Byrne JAG funding. (Id. at ¶ 25.)

               ii.      Connecticut

       262.    Connecticut timely applied for its FY 2018 Byrne JAG award and was notified

by OJP on October 1, 2018 that it had been awarded $1,638,401 in FY 2018 Byrne JAG

funding pursuant to the State’s acceptance of several special conditions, including the

challenged conditions relating to immigration. (Pelka Decl. ¶ 4.)

       263.    Connecticut has identified two principal subject areas for the use of its FY 2018

Byrne JAG funding, which are (1) the support of State efforts to reduce recidivism in the

Connecticut criminal justice system and building and implementing a comprehensive reentry

strategy and (2) the development of services and programs to address the opioid and heroin

addiction epidemic. (Id. at ¶ 6.)



                                                  18
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 19 of 27




       264.    Connecticut also plans to use its FY 2018 Byrne JAG award to provide state

agencies and local governments with funding to support law enforcement, crime prevention,

community corrections, and technology improvement programs. (Id. at ¶ 7.)

       265.    Connecticut currently uses Byrne JAG funding, and plans to use its FY 2018

Byrne JAG funds to fund a portion of the salaries of four staff members at its Office of Policy

Management. (Id. at ¶ 13.)


              iii. Massachusetts


       266.    Massachusetts timely applied for its FY 2018 Byrne JAG award and was notified

by OJP on October 1, 2018 that it had been awarded $3,445,701 in FY 2018 Byrne JAG

funding pursuant to the Commonwealth’s acceptance of several special conditions, including

the challenged conditions relating to immigration. (Turco Decl. ¶¶ 10-11.)

       267.    Massachusetts has planned on using its fiscal year 2018 Byrne JAG grant to fund

programs focused on reducing gun, gang, and youth violence; evidence-based reentry programs

to reduce recidivism; programs targeting domestic violence and sexual assault offenders; efforts

geared toward combating heroin, opioids, and other illegal drugs; and collaborative prosecution

and prevention programs. (Id. ¶ 12.)

       268.    If the fiscal year 2018 Byrne JAG funds are not made available to

Massachusetts, many of these programs will go without funding or with reduced funding as

there are no alternative state funds currently budgeted for these programs. (Id. ¶ 13.)

       269.    Massachusetts’s Executive Office of Public Safety and Security (“EOPSS”) has

currently exhausted all of its previously awarded Byrne JAG funds. EOPSS regularly receives

inquiries from other law enforcement and government agencies about the available of additional



                                                 19
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 20 of 27




funds to cover expenses consistent with the Byrne JAG program. Because funding is not

currently available, state and local law enforcement agencies are foregoing certain equipment

and technology upgrades, enforcement against the sale and distribution of illegal drugs,

prevention and intervention programs, and reentry services, among other things. (Id. ¶ 14.)

        270.   As Massachusetts’s direct grantee of Byrne JAG funds, EOPSS is responsible

for ensuring compliance with grant terms by subgrantees. Funding for this monitoring comes

straight from EOPSS’s Byrne JAG Program award. The additional conditions included in the

FY 2018 Byrne JAG Program award will necessarily increase EOPSS’s time and divert

resources to conducting diligent inquiries and monitoring subgrantee compliance. (Id. ¶ 15.)

               iv.     New Jersey

        271.   New Jersey timely applied for its FY 2018 Byrne JAG award and was notified

on October 1, 2018 that it had been awarded $4,007,716 in FY 2018 Byrne JAG funding.

(Fradel Decl. ¶ 10, Feb. 7, 2019.)

        272.   New Jersey plans to use its FY 2018 Byrne JAG funding to pass through

$2,460,000 in funds to the State’s 21 county prosecutor officers for the purposes of funding

gangs, guns, and narcotics task forces. (Id. at ¶ 11.)

        273.   New Jersey further intends to pass through $266,500 in FY 2018 Byrne JAG

funding to support its county prosecutors’ Megan’s Law and Local Law Enforcement programs.

(Id.)

        274.   At the State level, New Jersey plans to use its FY 2018 Byrne JAG award to

fund its Multi-Jurisdictional Gangs, Organized Crime and Narcotics Task Force, which

investigates and prosecutes members of criminal gang organizations, gun traffickers, and gun

trafficking organizations whose operations transcend county jurisdictions or operate across state



                                                  20
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 21 of 27




lines in or out of New Jersey. (Id. at ¶ 12.)

       275.    In addition, New Jersey has set aside $240,477 in its FY 2018 Byrne JAG award

to fund the State’s anti-corruption initiative, specifically to pay for the costs associated with

employing one Deputy Attorney General and one Detective assigned to the project, which

involves criminal cases involving abuses of the public trust and other sensitive matters. (Id.)

       276.    New Jersey will also dedicate a portion of its FY 2018 Byrne JAG funding to

support its Prosecutor Supervision Training initiative, as well as to fund a ballistics lab

technician and to purchase new technology to be used by the State Police’s Uniform Crime

Reporting Unit. (Id. at ¶¶ 12-13.)

       277.    New Jersey avers that it maintains policies and procedures that may conflict with

the challenged immigration conditions DOJ has placed on its FY 2018 Byrne JAG funding. In

particular, New Jersey’s Attorney General, on November 29, 2018, issued a directive to all

state, county, and local law enforcement agencies limiting the types of voluntary assistance that

their officers may provide to federal civil immigration authorities, including Immigration and

Customs Enforcement. (Id. at ¶ 15; see also Fradel Decl. Ex. B.) The directive generally

prohibits state, county, and local law enforcement in New Jersey from participating in civil

immigration enforcement operations and from providing non-public personally identifying

information regarding any individual. (Id. at ¶ 16).

       278.    New Jersey’s legislature has anticipated receiving its FY 2018 Byrne JAG award

as a federal resource in the State’s most recent appropriations legislation. In addition, New

Jersey avers that all of its FY 2018 Byrne JAG subgrantees have planned how they intend to use

their pass-through awards and notes that the State has no contingency plans in place to sustain

those subgrantee plans should the State not receive its FY 2018 award. (Id. at ¶ 19.)



                                                 21
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 22 of 27




              v.      Rhode Island

       279.   Rhode Island timely applied for its FY 2018 Byrne JAG award and was

subsequently notified by OJP that it had been awarded $778,980 in Byrne JAG funding for FY

2018. (Hogan Decl. ¶ 4, Feb. 18, 2019.) Rhode Island’s FY 2018 Byrne JAG award contained

the challenged immigration special conditions. (Id. at ¶ 8; see also Rhode Island 2018 Byrne

JAG Award Letter.)

       280.   Rhode Island plans to fund various programs and personnel with its FY 2018

Byrne JAG award, specifically:

                   a. the State’s Public Defender’s Defender Advocacy Project, which seeks to

                      increase representation for those held or facing incarceration for reasons

                      other than direct criminal prosecutions;

                   b. the State Supreme Court’s Domestic Violence/Sexual Assault/Child

                      Monitoring Unit, which uses its Byrne JAG funds to supplement its

                      ability to collect data from police arrest forms and prepare reports;

                   c. a prosecutor in the Rhode Island Attorney General’s office dedicated to

                      Adult Drug Court; and

                   d. the State Police’s Neighborhood Response Team, which involves joint

                      patrols of state and local police in high crime areas. (Id. at ¶ 5.)

       281.   In addition, Rhode Island plans to pass through a portion of its FY 2018 Byrne

JAG award to fund local efforts for narcotics enforcement, violent crime reduction, technology

improvements, and equipment funding. (Id. at ¶ 6.)

       282.   Rhode Island’s administrative manager in its public safety grant administration

office avers that because Rhode Island has yet to be able to draw down on its FY 2018 Byrne



                                                 22
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 23 of 27




JAG award, the State has had to use funding from other sources to pay for staff-time that would

have been covered by Byrne JAG funding. (Id. at ¶ 7.)

                 vi.    Virginia

        283.     Virginia timely applied for its FY 2018 Byrne JAG funding on August 22, 2018.

(Dion Decl. ¶ 4, Jan. 31, 2019.) On October 1, 2018, OJP issued Virginia its FY 2018 Byrne

JAG award in the amount of $3,576,759 pursuant to several special conditions, including the

challenged immigration-related special conditions. (Dion Decl. Ex. 1 – FY 2018 Virginia

Award Letter.)

        284.     Virginia’s legislature has adopted a budget that anticipates receiving and

distributing its FY 2018 Byrne JAG award. (Dion Decl. ¶ 5.)

        285.     Virginia intends to use its FY 2018 Byrne JAG allocation to continue to fund

projects to improve community policing, provide training to law enforcement agencies, as well

as to fund programs to respond to sexual assault, respond to active-shooter incidents, and

address the opioid crisis. (Id.)

        286.     Virginia also plans to pass through its FY 2018 Byrne JAG funds to 196 of the

Commonwealth’s localities to fund efforts to prevent and reduce crime, and to help localities

cover the costs of personnel, equipment, technical, and information technology systems. (Id. at

¶ 7.)

        287.     If Virginia should not be able to draw down on its FY 2018 Byrne JAG funding,

according to its Department of Criminal Justice Services (VA DCJS), the Commonwealth’s

ability to fund anti-crime and other law enforcement programs will be reduced. (Id. at ¶ 8.)

                 vii.   Washington

        288.     The State of Washington timely applied for its FY 2018 Byrne JAG allocation in



                                                23
         Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 24 of 27




August of 2018. (Klontz Decl. ¶ 3, Jan. 31, 2019.) In October of 2018, OJP notified

Washington that it had been awarded $3,334,947 in FY 2018 Byrne JAG funds pursuant to

various special conditions, including the above-referenced immigration-related special

conditions. (Klontz Decl. Ex. A – FY 2018 Washington Byrne JAG Award Letter.)

        289.    Washington has already devoted significant resources to determine how and

where to spend its FY 2018 Byrne JAG award. (Klontz Decl. ¶ 6.) For example, Washington

has a Justice Assistance Grant Advisory Committee to identify programs that have statewide

applicability and do not have another applicable funding stream. (Id.)

        290.    Washington plans to use its FY 2018 Byrne JAG funding to support multi-

jurisdictional task forces to combat drug trafficking and gang violence. (Id.) Washington’s drug

and gang task forces encourage collaboration among state, local, and federal criminal justice

agencies and operate to combat illegal narcotics and gang activity by disrupting and dismantling

criminal organizations, maintaining policies to share best practices and implementation

strategies, and by providing a base of staffing, training, equipment, and professional services for

various investigations. (Id. at ¶ 7.)

        291.    Washington avers that the immigration-related conditions imposed by DOJ on

Byrne JAG funds have “created uncertainty surrounding the continued existence of” its drug

and gang task forces. (Id. at ¶ 9.) In addition, Washington also believes that any disruption in

the FY 2018 Byrne JAG program’s funding for its drug and gang task forces “will negatively

affect law enforcement programs nationally” as those task forces “engage in law enforcement

efforts that share important information with other law enforcement entities, such as the

Western States’ Information Network and the Northwest High Intensity Drug Trafficking Area

programs.” (Id. at ¶ 10.)



                                                 24
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 25 of 27




          B. City Plaintiff’s Use of Byrne JAG Funding

       292.   See supra at ¶¶ 114-119.

IV.    HARMS TO PLAINTIFFS RESULTING FROM DEFENDANTS’ IMPOSITION
       OF THE IMMIGRATION-RELATED CONDITIONS

          A. Impact on State Plaintiffs

       293.   Representatives from State Plaintiffs or from jurisdictions within those States

and others have indicated that requiring local authorities to enforce federal civil immigration

laws could interfere with their considered efforts to promote public safety in immigrant

communities. (See, e.g., Fradel Decl. ¶¶ 15-18, Feb. 7, 2019 (NJ); Ullmann Decl. ¶¶ 7, Feb. 15,

2019 (WA); Green Decl. ¶¶ 25-30, Feb. 28, 2019 (NY).)

       294.   Representatives from the State Plaintiffs have also expressed concerns regarding

the burdens to the States that will be caused by having to comply with the original and

additional immigration-related conditions that DOJ has imposed on the receipt of Byrne JAG

allocations. (See, e.g. Green Decl. ¶ 26, Feb. 28, 2019 (NY); Hogan Decl. ¶ 10, Feb. 18, 2019

(RI); Pelka Decl. ¶¶ 11-15 (CT); Dion Decl. ¶ 9, Jan. 31, 2019 (VA).)

          B. Impact on City Plaintiff

       295.   See supra at ¶¶ 141-203.




                                               25
        Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 26 of 27




New York, NY                                   Respectfully submitted,
Dated: March 1, 2019


                                               LETITIA JAMES
                                               Attorney General
                                               State of New York

                                               By: /s/ Nancy Trasande
               †
Eric R. Haren,                                 Matthew Colangelo,† Chief Counsel
Special Counsel & Senior Advisor               Lilia Toson,† Assistant Attorney General
                                               Nancy Trasande,† Assistant Attorney General
Of Counsel                                     Conor Duffy, † Assistant Attorney General
                                               Civil Rights Bureau
                                               28 Liberty St., 20th Floor
                                               New York, NY 10005
                                               Matthew.Colangelo@ag.ny.gov
                                               Lilia.Toson@ag.ny.gov
                                               Nancy.Trasande@ag.ny.gov
                                               Conor.Duffy@ag.ny.gov
                                               Phone: (212) 416-6057


DEBEVOISE & PLIMPTON LLP                       ZACHARY W. CARTER
919 Third Avenue                               Corporation Counsel of the City of New York
New York, NY 10022                             100 Church Street
Tel: (212) 909-6077                            New York, NY 10007
jhamid@debevoise.com                           Tel: (212) 356-2296
                                               dbernhar@law.nyc.gov
By: /s/ Jyotin Hamid
Jyotin Hamid†                                   By: /s/ Doris Bernhardt
Meryl Holt†                                     Doris Bernhardt†
Dana Rehnquist†                                 Tonya Jenerette†
Alexandra N. Mogul†                             Sabita Krishnan†
                                                Gail Rubin†


Attorneys for Plaintiff the City of New York




                                                26
           Case 1:18-cv-06474-ER Document 112 Filed 03/01/19 Page 27 of 27




MAURA HEALEY                                 WILLIAM TONG
Attorney General                             Attorney General
Commonwealth of Massachusetts                State of Connecticut

By: /s/Jonathan Miller                       By: /s/ Mark F. Kohler
Jonathan Miller,† Chief, Public Protection   Mark F. Kohler, ǂ Assistant Attorney General
and Advocacy Bureau                          Michael Skold, ǂ Assistant Attorney General
Genevieve C. Nadeau,† Chief, Civil Rights    55 Elm St., P.O. Box 120
Division                                     Hartford, CT 06141-0120
One Ashburton Place                          Mark.Kohler@ct.gov
Boston, MA 02108                             Michael.Skold@ct.gov
Jonathan.Miller@state.ma.us                  Phone: (860) 808-5020
Genevieve.Nadeau@state.ma.us
Phone: (617) 727-2200

    GURBIR S. GREWAL                         PETER NERONHA
    Attorney General                         Attorney General
    State of New Jersey                      State of Rhode Island

    By: /s/ Glenn J. Moramarco               By: /s/ Michael W. Field
    Glenn J. Moramarcoǂ                      Michael W. Field, ǂ Assistant Attorney General
    Assistant Attorney General               The State of Rhode Island
    Richard J. Hughes Justice Complex        Office of the Attorney General
    25 Market Street, PO Box 112             150 South Main Street
    Trenton, NJ 08625                        Providence, Rhode Island 02903
    Phone: (609) 376-3235                    Phone: (401) 274-4400, Ext: 2380
    Glenn.Moramarco@njoag.gov                mfield@riag.ri.gov


    MARK R. HERRING                          ROBERT W. FERGUSON
    Attorney General                         Attorney General
    Commonwealth of Virginia                 State of Washington

    By: /s/ Victoria Pearson                 By: /s/ Luke Eaton
    Victoria Pearson,ǂ                       Luke Eatonǂ
    Deputy Attorney General                  Assistant Attorney General
    202 North 9th Street                     P.O. Box 40100
    Richmond, VA 23219                       Olympia, WA 98504-0100
    Phone: (804) 786-4319                    Phone: (360) 753-6200
    VPearson@oag.state.va.us                 LukeE1@atg.wa.gov

†
    Admitted in the S.D.N.Y.
ǂ
    Admitted pro hac vice


                                              27
